PER CURIAM.
Brian Linton, a federal prisoner, seeks to appeal the district court’s order denying relief on the merits on his “motion to vacate the conviction and sentence based on defective indictment,” which motion is properly construed pursuant to 28 U.S.C. § 2255 (2000). We have reviewed the record and conclude that because Linton failed to obtain authorization to file a second or successive application for writ of habeas corpus before filing his motion in the district court, see 28 U.S.C. § 2244(b)(3)(A), he is not entitled to relief under § 2255. Moreover, we find that Linton is not entitled to a certificate of appealability. See generally Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); 28 U.S.C. § 2253(c)(1) (2000). Accordingly, we deny a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.